 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
     Attorney for Carla Peterson
 7
 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case No. 2:19-cr-119-APG-GWF
11
                    Plaintiff,                              EMERGENCY STIPULATION TO
12                                                          MODIFY A CONDITION OF
            v.                                              PRETRIAL RELEASE
13                                                          (Expedited Request)
     CARLA PETERSON,
14   A.K.A. REGINA ANN KING.

15                  Defendant.

16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,
18
     United States Attorney, and Kimberly Frayn, Assistant United States Attorney, counsel for the
19
     United States of America, and Rene L. Valladares, Federal Public Defender, and Monique Kirtley,
20
     Assistant Federal Public Defender, counsel for Carla Peterson, to modify a condition of pre-trial
21
     release.
22
            This Stipulation is entered into for the following reasons:
23
            1.      On June 19, 2019, Ms. Peterson was notified that her father, who resides in
24
     Myrtle Beach, South Carolina, was admitted into the hospital. Ms. Peterson’s father was admitted
25
     into the hospital due to having fluid around his lungs and pacemaker. Ms. Peterson seeks
26
     permission to travel to South Carolina to be with her father and her family.
27
 1
            2.      Ms. Peterson was placed on Pretrial Supervision on June 3, 2019. One of the
 2
     conditions of her pretrial release was that Ms. Peterson’s travel was restricted to the Central District
 3
     of California (where Ms. Peterson resides) and the District of Nevada, for Court.
 4
            3.      The parties respectfully request that this Court amend Ms. Peterson’s travel
 5
     restriction to allow her to travel to South Carolina for family-related purposes.
 6
            4.      Ms. Peterson must provide Pretrial Services, before leaving the Central District of
 7
     California, with her travel itinerary to and from South Carolina.
 8
            5.      Ms. Peterson must provide Pretrial Services with the South Carolina address and
 9
     phone number of where she will be staying.
10
            6.      Ms. Peterson has been in full compliance with her other terms of supervision.
11
            7.      The Pretrial Service Officer does not oppose the modification of Ms. Peterson’s
12
     travel restrictions to allow her to travel to South Carolina for family-related purposes.
13
            8.      The United States Attorney does not oppose modifying Ms. Peterson’s travel
14
     restrictions to allow her to travel to South Carolina for family-related purposes.
15
16
            DATED this 19th of June, 2019.
17
18    RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
      Federal Public Defender                            United States Attorney
19
         /s/ Monique Kirtley                                /s/ Kimberly M. Frayn
20    By________________________                         By_____________________________
      MONIQUE KIRTLEY                                    KIMBERLY M. FRAYN
21    Assistant Federal Public Defender                  Assistant United States Attorney
22
23   IT IS SO ORDERED.

24
                 20 day of June, 2019.
     DATED this ____
25                                                           ____________________________________

26                                                           UNITED STATES MAGISTRATE JUDGE

27

                                                         2
